PER CURIAM
Defendant appeals his convictions for several drug-related offenses. He assigns error only to the trial court’s imposition of 42 months’ probation on count 4, to run consecutively to a prison and post-prison supervision term on a different count. The state concedes that that was error, and we agree. A consecutive probationary sentence is subsumed in a previous sentence that includes post-prison supervision. State v. Dummitt, 115 Or App 487, 839 P2d 246 (1992). We vacate the sentences and remand for resentencing. ORS 138.222(5); State v. Hagan, 140 Or App 454, 916 P2d 317 (1996).
Sentences vacated; remanded for resentencing; otherwise affirmed.